IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-50301
                          Summary Calendar



CARLOS ARMENDARIZ-MATA,

                                         Plaintiff-Appellant,

versus

UNITED STATES DEPARTMENT OF JUSTICE,
DRUG ENFORCEMENT ADMINISTRATION; MICHAEL QUINN, DEA SPECIAL
AGENT; ROBERT HERNANDEZ, DEA SPECIAL AGENT; ALFREDO JUAREZ, DEA
AGENT; GUADALUPE GOMEZ-GAMEZ, DEA AGENT,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-484
                        - - - - - - - - - -
                          February 2, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carlos Armendariz-Mata challenges the district court’s

orders (1) denying his motion for leave to file an amended or

supplemental complaint; (2) granting the Government’s motion for

leave to file an amended answer; (3) granting summary judgment in

favor of the Government and directing that a criminal fine

assessed against him, accrued interest on the fine, and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50301
                                  -2-

transcript costs be paid out of the funds in the registry of the

court; and (4) calculating prejudgment interest at less than 15%.

     Armendariz’s motion for leave to file reply brief out of

time is hereby GRANTED.

     Armendariz’s amended supplemented complaint amounted to a

reallegation of his Bivens claims against the original defendants

as well as the new ones.    The Bivens claims were dismissed by the

district court and Armendariz did not challenge that dismissal on

appeal.    Armendariz-Mata, 82 F.3d at 682 n. 4.   The dismissal of

those claims therefore became final.     United Indus., Inc. v.

Simon-Hartley, Ltd., 91 F.3d 762, 764 (5th Cir. 1996).      Like the

other individual defendants, the new defendants would be

protected by qualified immunity, a finding that was not

challenged on appeal.     Armendariz-Mata, 82 F.3d at 682 n. 4; see

also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).       In

addition, Armendariz’s claims for monetary relief were barred by

sovereign immunity.     Armendariz-Mata, 82 F.3d at 682.    That

ruling is now the law of the case and cannot be disturbed by this

court.    Burroughs v. FFP Operating Partners, L.P., 70 F.3d 31, 33

(5th Cir. 1995).

     The tort claim Armendariz sought to assert against the

United States is frivolous.    Since Armendariz did not file an

administrative claim within the two-year period prescribed in

§ 2401(b), the district court did not have jurisdiction over this
                             No. 97-50301
                                  -3-

claim.    See MacMillan v. United States, 46 F.3d 377, 380 n. 3,

381 (5th Cir. 1995).

     Regarding the court’s decision to permit the Government to

file an amended answer, Armendariz fails to demonstrate

prejudice, undue delay, bad faith, dilatory motive, or futility,

the factors considered in determining whether an amendment should

have been allowed.     See In re Southmark Corp., 88 F.3d 311, 314-

15 (5th Cir. 1996), cert. denied, 117 S. Ct. 686 (1997); see

also, Fed. R. Civ. P. 13.    The district court did not abuse its

discretion in granting the Government’s motion for leave to amend

its answer.    Id.; Carson v. Polley, 689 F.2d 562, 584 (5th Cir.

1982).    Nor did it err in requiring deposit into the court

registry and payment of claims therefrom.    The competing claims

made that an appropriate order.     See 18 U.S.C. § 3613; see also,

Auclair v. Sher, 63 F.3d 407, 409-10 and n. 3 (5th Cir. 1995).

     Armendariz has submitted no authority to support his

contention that he is entitled to prejudgment interest at a rate

of 15%.    Since there was no legal basis for the payment of

interest to Armendariz, it was an equitable action by the

district court, reviewable only for abuse of discretion.       See

28 U.S.C. § 2465; Library of Congress v. Shaw, 478 U.S. 310, 314

(1986); Marine Indem. Ins. Co. of America v. Lockwood Warehouse &

Storage, 115 F.3d 282, 287 (5th Cir.), cert. denied, 118 S. Ct.

414 (1997).; United States v. $277,000 U.S. Currency, 69 F.3d
                          No. 97-50301
                               -4-

1491, 1494-96 (9th Cir. 1995).   Armendariz has failed to show

that the interest calculation was an abuse of discretion.

     AFFIRMED.